DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 12/04/2020 Amendments/Arguments, which directly amended claims 1, 10, 19; and traversed the rejections of the claims of the 09/02/2020 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 10-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (US 2008/0042846).
Jenkins et al

    PNG
    media_image1.png
    230
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    490
    media_image2.png
    Greyscale


Regarding claims 1 and 10, Jenkins et al disclose in Fig 6-7 above an antenna apparatus and a method for operating the antenna apparatus, comprising:
a receive antenna configured to receive a signal with a first polarization (Abstract; [0029]-[0030]), wherein the antenna apparatus is configured to passively modify the first polarization of the signal to a second polarization, which is different than the first polarization (i.e. the two ports 100 and 102 of the dual port antenna 80 allows the antenna to transmit in one polarization and receive in another polarization reads on passively modify) ([0029]-[0030]); and
a transmit antenna configured to transmit the signal with the second polarization, wherein the receive antenna is communicatively coupled to the transmit antenna (Abstract; [0029]-[0030]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).


Regarding claims 3 and 12, Jenkins et al disclose the receive antenna and the transmit antenna are each separate patch antennas ([0031]-[0032]).
Regarding claims 7 and 16, Jenkins et al the first polarization is orthogonal to the second polarization (Abstract; [0009]; [0029]; [0031]).
Regarding claims 8 and 17, Jenkins et al disclose one of the first polarization and the second polarization is horizontal polarization, and wherein another of the first polarization and the second polarization is vertical polarization (Abstract; [0007]; [0009]; [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al in view of Tuttle (US 2009/0058657 which was cited in previous Office Action).
Tuttle

    PNG
    media_image3.png
    406
    740
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    322
    285
    media_image4.png
    Greyscale


While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 6 and 15, Jenkins et al do not explicitly disclose the patch antennas are impedance matched as claimed.  Tuttle teaches in the same field of endeavor in Fig 2 above the patch antennas are impedance matched (i.e. via matching circuits 52, 54) ([0025]-[0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins et al in view of Tuttle to incorporate such patch antennas configuration as taught by Tuttle to gain the advantage of providing flexibility in the design and configuration of an antenna system; and also since it has been held that if a technique has been .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al.
Regarding claims 9 and 18, Jenkins et al disclose the antenna apparatus is a radio frequency identification (RFID) reader (i.e. RFID reader 52) instead of a RFID tag as claimed.  However, in the RFID art, one of ordinary skill in the art would find it obvious to configure the RFID tag similar to the RFID reader configuration as taught by Jenkins et al for simplicity in design and configuration of an RFID system.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 5 and 14 have been fully considered and are persuasive.  The rejection of claims 5 and 14 has been withdrawn.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,771,288 discloses a radar device radiates and receives radio frequency energy pulses using an antenna having two independently driven major lobes.  The two major lobes aim in two separate directions, and a third direction halfway between the two directions exhibited by the two major lobes represents an aim line of the apparatus.  The antenna selectively radiates both circularly and linearly polarized pulses.  Reflections received from circularly and linearly polarized pulses are compared to prevent a false indication of an object's centroid.

US 6,697,641 discloses method and device for enhancing performance of a base station transceiver by detecting signal received from a mobile transceiver by at least two antennas, thereby producing a plurality of received signal portions, determining the polarization of a signal transmitted to the mobile transceiver according to the detected polarization characteristics, providing the reassembling the received signal from the received signal portions according to the 

US 6,980,166 discloses a first antenna component has a first polarization.  A second antenna component has a second polarization.  The second polarization is distinct from the first polarization to provide signal isolation between the first antenna component and the second antenna component.  The first antenna component and the second antenna component are coupled in close proximity in a single form factor.

US 7,253,779 discloses an antenna system comprising a plurality of antennas designed and oriented to provide one or more of radiation pattern, signal polarization and spatial diversity.  The various diversity operational characteristics are achieved by using similar antennas physically oriented to provide the diversity attributes or by using dissimilar antennas, that is, antennas having different radiation pattern and/or signal polarization characteristics.

US 2014/0062665 discloses methods and systems using polarization modulated electromagnetic waves.  At least some of the illustrative embodiments are systems comprising a radio frequency identification (RFID) reader, and a RFID tag (the RFID tag communicatively coupled to the RFID reader).  The RFID tag is configured to transmit data to the RFID reader with data encoded in polarization of electromagnetic waves transmitted from the RFID tag.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646